Exhibit 10.8

EXECUTION COPY

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

This AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT is entered into as of the
31st day of May, 2010 (this “Agreement”), by and between THE FIRST AMERICAN
CORPORATION, a California corporation (“FAC”), FIRST AMERICAN FINANCIAL
CORPORATION, a Delaware corporation (“FAF”), and Parker S. Kennedy (the
“Executive”).

W I T N E S S E T H:

WHEREAS, FAC and FAF intend to enter into a Separation and Distribution
Agreement on or about June 1, 2010 (the “Separation Agreement”), pursuant to
which FAC will separate into two separate, publicly traded companies, one for
the financial services group which will be owned and conducted, directly or
indirectly, by FAF, and one for the information solutions group which will
continue to be owned and conducted, directly or indirectly, by FAC, which,
following the closing of the transactions described in the Separation Agreement,
including the reincorporation of FAC under the laws of Delaware, will be known
as CoreLogic, Inc. (“CoreLogic”); and

WHEREAS, following the transactions contemplated by the Separation Agreement,
Executive will be simultaneously employed by both CoreLogic and FAF; and

WHEREAS, FAC, FAF and the Executive desire to enter into this amendment and
restatement of the Agreement on the terms and conditions set forth below, to
reflect the transactions contemplated by the Separation Agreement, and to ensure
that FAC, and, following the consummation of the transactions contemplated by
the Separation Agreement, CoreLogic and FAF, will have the continued dedication
of the Executive, notwithstanding the possibility, threat, or occurrence of a
Change in Control (as defined below) of CoreLogic or FAF, as applicable.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, it is hereby agreed by and between the parties as follows:

1.      Effect of Separation.

(a)      With respect to periods prior to the consummation of the transactions
contemplated by the Separation Agreement, the term “Company” as used herein
shall mean FAC.

(b)      Because Executive will be employed both by CoreLogic and FAF or one of
their respective direct or indirect subsidiaries, (i) this Agreement shall
automatically, without further action taken by Executive, FAC, CoreLogic, and/or
FAF, be assumed by and/or remain the obligation of both FAC/CoreLogic and FAF,
and (ii) all references in this Agreement to the “Company” with respect to
periods from and after the consummation of the transactions contemplated by the
Separation Agreement shall mean FAF and/or CoreLogic, as appropriate.

© Copyright 2010



--------------------------------------------------------------------------------

2.      Term of Agreement. (a) This Agreement shall commence on the date hereof
and shall continue through December 31, 2010 (the “Original Term”); provided,
however, that on such date and on each December 31 thereafter, the Original Term
of this Agreement shall automatically be extended for one (1) additional year
(each, an “Extended Term”) unless, not later than the preceding January 1 any
party shall have given notice that such party does not wish to extend the term
of this Agreement beyond the Original Term and any Extended Term; and provided,
further, that if a Change in Control (as defined in paragraph 4 below) of
CoreLogic or FAF, as applicable, shall have occurred during the Original Term or
any Extended Term of this Agreement, the term of this Agreement with respect to
CoreLogic or FAF, as appropriate, shall continue for a period of thirty-six
(36) calendar months beyond the calendar month in which such Change in Control
occurs (the Original Term, each Extended Term, if any, and such thirty-six
(36) month period, collectively, the “Term”).

(b) Each of CoreLogic and FAF shall have the separate right to terminate its
participation under this Agreement as provided in paragraph 2(a), provided that
the Agreement shall remain in force with respect to Executive and the
non-terminating Company.

3.      Employment After a Change in Control. (a) If the Executive is in the
employ of CoreLogic (which for this purpose shall also include any subsidiary of
CoreLogic) on the date of a Change in Control of CoreLogic, CoreLogic hereby
agrees to continue the Executive in its employ (and/or, in the case of any
subsidiary of CoreLogic, the employ of such subsidiary) for the period
commencing on the date of the Change in Control of CoreLogic and ending on the
last day of the Term of this Agreement. During the period of employment
described in the foregoing provision of this paragraph 3(a) (the “Employment
Period”), the Executive shall hold such position with CoreLogic (which for this
purpose shall also include any subsidiary of CoreLogic) and exercise such
authority and perform such executive duties as are commensurate with the
Executive’s position, authority, and duties immediately prior to the Change in
Control of CoreLogic. The Executive agrees that during the Employment Period the
Executive shall devote full business time exclusively to the executive duties
described herein (which may include FAF duties) and perform such duties
faithfully and efficiently; provided, however, that nothing in this Agreement
shall prevent the Executive from voluntarily resigning from employment upon
sixty (60) days’ written notice to CoreLogic under circumstances which do not
constitute a Termination (as defined below in paragraph 6).

(b)      If the Executive is in the employ of FAF (which for this purpose shall
also include any subsidiary of FAF) on the date of a Change in Control of FAF,
FAF hereby agrees to continue the Executive in its employ (and/or, in the case
of any subsidiary of FAF, the employ of such subsidiary) for the period
commencing on the date of the Change in Control of FAF and ending on the last
day of the Term of this Agreement. During the period of employment described in
the foregoing provision of this paragraph 3(b) (the “Employment Period”), the
Executive shall hold such position with FAF (which for this purpose shall also
include any subsidiary of FAF) and exercise such authority and perform such
executive duties as are commensurate with the Executive’s position, authority,
and duties immediately prior to the Change in Control of FAF. The Executive
agrees that during the Employment Period the Executive shall devote full
business time exclusively to the executive duties described herein (which may
include CoreLogic duties) and perform such duties faithfully and efficiently;

 

© Copyright 2010

2



--------------------------------------------------------------------------------

provided, however, that nothing in this Agreement shall prevent the Executive
from voluntarily resigning from employment upon sixty (60) days’ written notice
to FAF under circumstances which do not constitute a Termination (as defined
below in paragraph 6).

4.      Change in Control. For purposes of this Agreement, a “Change in Control”
means the happening of any of the following:

(a)      The consummation of a merger or consolidation of the applicable Company
with or into another entity or any other corporate reorganization, if fifty
percent (50%) or more of the combined voting power of the continuing or
surviving entity’s securities outstanding immediately after such merger,
consolidation, or other reorganization is owned by persons who were not
shareholders of the applicable Company immediately prior to such merger,
consolidation, or other reorganization.

(b)      The sale, transfer, or other disposition of all or substantially all of
the applicable Company’s assets or the complete liquidation or dissolution of
the Company.

(c)      A change in the composition of the Board of Directors of the applicable
Company (“Board”) occurring within a two (2) year period, as a result of which
fewer than a majority of the directors are Incumbent Directors. Prior to the
consummation of the transactions contemplated by the Separation Agreement,
“Incumbent Directors” shall mean directors who are directors of FAC as of the
date of this Agreement. Following the consummation of the transactions
contemplated by the Separation Agreement, “Incumbent Directors” shall mean
directors who are directors of the Company immediately following the
consummation of the transactions contemplated by the Separation Agreement. In
each case, “Incumbent Directors” shall also include directors who are elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination,
but shall not include an individual not otherwise an Incumbent Director whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the applicable Company.

(d)      Any transaction as a result of which any person or group is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934), directly or indirectly, of securities of the applicable Company
representing at least twenty-five percent (25%) of the total voting power of the
Company’s then outstanding voting securities. For purposes of this paragraph,
the term “person” shall have the same meaning as when used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but shall exclude: (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
applicable Company or of a subsidiary of thereof; (ii) so long as a person does
not thereafter increase such person’s beneficial ownership of the total voting
power represented by the applicable Company’s then outstanding voting
securities, a person whose beneficial ownership of the total voting power
represented by the Company’s then outstanding voting securities increases to
twenty-five percent (25%) or more as a result of the acquisition of voting
securities of the applicable Company by such Company which reduces the number of
such voting securities then outstanding; or (iii) so long as a person does not
thereafter increase such person’s beneficial ownership of

 

© Copyright 2010

3



--------------------------------------------------------------------------------

the total voting power represented by the applicable Company’s then outstanding
voting securities, a person that acquires directly from the applicable Company
securities of the Company representing at least twenty-five percent (25%) of the
total voting power represented by the Company’s then outstanding voting
securities.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the applicable Company’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the applicable Company’s securities immediately before such
transaction.

For the avoidance of doubt, the consummation of any or all of the transactions
contemplated by the Separation Agreement will not be considered a Change in
Control for purposes of this Agreement and no action taken that is reasonably
related to the transactions contemplated by the Separation Agreement and/or the
establishment of FAF as an independent publicly-traded company will be
considered Good Reason for purposes of this Agreement.

5.      Compensation During the Employment Period. During the Employment Period,
the Executive shall be compensated as follows:

(a)      The Executive shall receive an annual salary from the applicable
Company which is not less than his or her annual salary immediately prior to the
Employment Period and shall be eligible to receive an increase in annual salary
which is not materially less favorable to the Executive than increases in salary
granted by the applicable Company for executives with comparable duties;

(b)      The Executive shall be eligible to participate in short-term and
long-term cash-based incentive compensation plans from the applicable Company
which, in the aggregate, provide bonus opportunities which are not materially
less favorable to the Executive than the greater of: (i) the opportunities
provided by the Company for executives with comparable duties; and (ii) the
opportunities provided to the Executive under all such plans in which the
Executive was participating prior to the Employment Period;

(c)      The Executive shall be eligible to participate in stock option,
performance awards, restricted stock, and other equity-based incentive
compensation plans from the applicable Company on a basis not materially less
favorable to the Executive than that applicable: (i) to the Executive
immediately prior to the Employment Period; or (ii) to other executives of the
applicable Company with comparable duties; and

(d)      The Executive shall be eligible to receive employee benefits
(including, but not limited to, tax-qualified and nonqualified savings plan
benefits, medical insurance, disability income protection, life insurance
coverage, and death benefits) and perquisites (including, without limitation, a
Company vehicle and Company-paid or assisted membership dues) from the
applicable Company which are not materially less favorable to the Executive
than: (i) the employee benefits and perquisites provided by the applicable
Company to executives with comparable duties; or (ii) the employee benefits and
perquisites to which the Executive would be entitled under the applicable
Company’s

 

© Copyright 2010

4



--------------------------------------------------------------------------------

employee benefit plans and perquisites as in effect immediately prior to the
Employment Period.

6.      Termination. For purposes of this Agreement, the term “Termination”
shall mean at termination of the Executive’s employment with the Company that
has experienced the Change in Control either: (a) during the Employment Period
by the Company for any reason other than death, Disability (as defined below),
or Cause (as defined below); (b) during the Window Period by the Executive for
any reason whatsoever; or (c) during the Employment Period (other than during
the Window Period) by the Executive for Good Reason (as defined below).

Notwithstanding anything in this Agreement to the contrary, if: (a) the
Executive’s employment with the Company that has experienced a Change in Control
is terminated within six (6) months prior to the actual occurrence of the Change
in Control for reasons that would constitute a Termination if it had occurred
following the Change in Control; (b) the Executive reasonably demonstrates that
such termination (or Good Reason event) was at the request of a third party who
had indicated an intention or had taken steps reasonably calculated to effect a
Change in Control of the applicable Company; and (c) a Change in Control of the
applicable Company involving such third party (or a party competing with such
third party to effectuate a Change in Control) does occur, then for purposes of
this Agreement, the date immediately prior to the date of such termination of
employment or event constituting Good Reason shall be treated as a Change in
Control and such termination shall be treated as a Termination. For purposes of
determining the timing of payments and benefits to the Executive under this
Agreement as a result of this paragraph, payment shall be made in accordance
with the provisions of paragraph 7(a).

The date of the Executive’s Termination under this paragraph 6 shall be the date
of the Executive’s “Separation from Service” (as defined under Section 409A of
the Internal Revenue Code (the “Code”)).

For purposes of this Agreement, “Disability” means such physical or mental
disability or infirmity of the Executive which, in the opinion of a competent
physician, renders the Executive unable to perform properly his or her duties
set forth in paragraph 3 of this Agreement, and as a result of which the
Executive is unable to perform such duties for six (6) consecutive calendar
months or for shorter periods aggregating one hundred eighty (180) business days
in any twelve (12) month period. For purposes of this paragraph, a competent
physician shall be a physician mutually agreed upon by the Executive and the
Board. If a mutual agreement cannot be reached, the Executive shall designate a
physician and the Board shall designate a physician and these two physicians
shall select a third physician who shall be the “competent physician.”

For purposes of this Agreement, the term “Cause” means: (a) the willful and
continued failure by the Executive to substantially perform the Executive’s
duties with the Company (which for purposes of this paragraph shall also include
subsidiaries of the Company) after written notification by the Board; (b) the
willful engaging by the Executive in conduct which is demonstrably injurious to
the Company, monetarily or otherwise; or (c) the engaging by the Executive in
egregious misconduct involving serious moral turpitude. For purposes of this
Agreement, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless

 

© Copyright 2010

5



--------------------------------------------------------------------------------

done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that such action was in the best interest of the Company.

For purposes of this Agreement, the term “Window Period” means the period
commencing on the first anniversary of the Change in Control and ending at 5:00
p.m., Los Angeles time, on the thirtieth (30th) day thereafter.

For purposes of this Agreement, the term “Good Reason” means, without the
Executive’s express written consent, the occurrence after a Change in Control of
any of the following circumstances:

(a)      The assignment to the Executive by the Company of duties which, in the
reasonable determination of the Executive, are a significant adverse alteration
in the nature or status of the Executive’s position, responsibilities, duties,
or conditions of employment from those in effect immediately prior to the
occurrence of the Change in Control; or any other action by the Company that, in
the reasonable determination of the Executive, results in a material diminution
in the Executive’s position, authority, duties, or responsibilities from those
in effect immediately prior to the occurrence of the Change in Control;

(b)      A reduction in the Executive’s annual base compensation as in effect on
the occurrence of the Change in Control;

(c)      The relocation of the Company’s offices at which the Executive is
principally employed immediately prior to the Change in Control (the “Principal
Location”) to a location more than fifty (50) miles from such location or the
Company’s requiring the Executive to be based anywhere other than the Principal
Location, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations prior
to the Change in Control;

(d)      The Company’s failure to pay to the Executive any portion of the
Executive’s compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company within ten (10) days of the date such compensation is due; or

(e)      The Company’s failure to continue in effect any material compensation
or benefit plan or practice in which the Executive is eligible to participate on
the occurrence of the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan or practice, or the Company’s failure to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants, as existed at the time of the Change in Control.

 

© Copyright 2010

6



--------------------------------------------------------------------------------

7.      Severance Payments and Benefits. (a) Subject to the provisions of
paragraph 9 below, in lieu of the amount otherwise payable under paragraph 5(a),
(b) and (c) above:

(1)      if the Executive is employed by both Companies and the Company which
experienced a Change of Control Terminates the Executive, such Company shall pay
the Executive a lump-sum payment in cash no later than ten (10) business days
after the date of Termination equal to the sum of:

(i)        The sum of: (A) the Executive’s base salary from the applicable
Company through and including the date of Termination and any bonus amounts from
the applicable Company which have become payable, to the extent either has not
theretofore been paid; (B) a pro rata portion of the Executive’s annual bonus
for the fiscal year in which the date of Termination occurs in an amount equal
to (1) 50% of the Executive’s Multiple Employer Bonus Amount (as defined below),
multiplied by (2) a fraction, the numerator of which is the number of days in
the fiscal year in which the date of Termination occurs through and including
the date of Termination, and the denominator of which is three hundred
sixty-five (365); (C) accrued and unpaid vacation pay from the applicable
Company through and including the date of Termination; and (D) unreimbursed
business expenses from the applicable Company through and including the date of
Termination;

(ii)       An amount equal to 50% of the product of the Applicable Multiple (as
defined below) and the Executive’s combined annual salary from both Companies in
effect immediately prior to the date of Termination; and

(iii)      An amount equal to 50% of the product of the Applicable Multiple and
the Executive’s Multiple Employer Bonus Amount;

OR

(2)      If this Agreement has been terminated with respect to one Company but
not the other Company (whether pursuant to paragraph 2(b), Executive’s
retirement from one Company or otherwise) and a Change in Control of and related
Termination from the Company that continues to be a party to this Agreement
subsequently occurs, such Company shall pay the Executive a lump-sum payment in
cash no later than ten (10) business days after the date of Termination equal to
the sum of:

(i)        The sum of: (A) the Executive’s base salary from the applicable
Company through and including the date of Termination and any bonus amounts from
the applicable Company which have become payable, to the extent either has not
theretofore been paid; (B) a pro rata portion of the Executive’s annual bonus
from the applicable Company for the fiscal year in which the date of Termination
occurs in an amount equal to: (1) the Executive’s Single Employer Bonus Amount
(as defined below), multiplied by (2) a fraction, the numerator of which is the
number of days in the fiscal year in which the date of Termination occurs
through and including the date of Termination, and the denominator of

 

© Copyright 2010

7



--------------------------------------------------------------------------------

which is three hundred sixty-five (365); (C) accrued and unpaid vacation pay
from the applicable Company through and including the date of Termination; and
(D) unreimbursed business expenses from the applicable Company through and
including the date of Termination;

(ii)       An amount equal to the product of the Applicable Multiple and the
Executive’s annual salary from the applicable Company in effect immediately
prior to the date of Termination; and

(iii)      An amount equal to the product of the Applicable Multiple and the
Executive’s Single Employer Bonus Amount.

Notwithstanding the provisions of this paragraph 7(a), with respect to any
amounts which constitute a deferral of compensation subject to Section 409A of
the Code and provided the Executive is a “Specified Employee” (as defined under
Section 409A of the Code), such amounts shall be paid to the Executive on the
date which is six (6) months after his or her date of Separation from Service.

(b)(1)    Subject to the provisions of paragraph 9 below, in the event of a
Termination from CoreLogic, in addition to its obligation under paragraph 7(a)
and in lieu of the amounts otherwise payable under paragraph 5(d) above,
CoreLogic shall continue to provide the Executive (and, if applicable, the
Executive’s dependents), for a twenty-four (24) month period following the date
of Termination, with the same level of benefits described in paragraph 5(d) of
this Agreement upon substantially the same terms and conditions (including
contributions required by the Executive for such benefits) as existed
immediately prior to the date of Termination (or, if more favorable to the
Executive, as such benefits and terms and conditions existed immediately prior
to the Change of Control), after taking into account the benefits provided by
FAF, provided, that if the Executive cannot continue to participate in the
CoreLogic plans providing such benefits, CoreLogic shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted, and further provided the amount of expenses eligible for
reimbursement during the Executive’s taxable year shall not affect the expenses
eligible for reimbursement in any other taxable year. Notwithstanding the
foregoing provisions of this paragraph, in the event the Executive becomes
reemployed with another employer and becomes eligible to receive welfare
benefits from such employer, the welfare benefits described in this Agreement
shall be secondary to such benefits during the period of the Executive’s
eligibility, but only to the extent that CoreLogic reimburses the Executive for
any increased cost and provides any additional benefits necessary to give the
Executive the benefits provided hereunder.

(b)(2)    Subject to the provisions of paragraph 9 below, in the event of a
Termination from FAF, in addition to its obligation under paragraph 7(a) and in
lieu of the amounts otherwise payable under paragraph 5(d) above, FAF shall
continue to provide the Executive (and, if applicable, the Executive’s
dependents), for a twenty-four (24) month period following the date of
Termination, with the same level of benefits described in paragraph 5(d) of this
Agreement upon substantially the same terms and

 

© Copyright 2010

8



--------------------------------------------------------------------------------

conditions (including contributions required by the Executive for such benefits)
as existed immediately prior to the date of Termination (or, if more favorable
to the Executive, as such benefits and terms and conditions existed immediately
prior to the Change of Control), after taking into account the benefits provided
by CoreLogic, provided, that if the Executive cannot continue to participate in
the FAF plans providing such benefits, FAF shall otherwise provide such benefits
on the same after-tax basis as if continued participation had been permitted,
and further provided the amount of expenses eligible for reimbursement during
the Executive’s taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year. Notwithstanding the foregoing
provisions of this paragraph, in the event the Executive becomes reemployed with
another employer and becomes eligible to receive welfare benefits from such
employer, the welfare benefits described in this Agreement shall be secondary to
such benefits during the period of the Executive’s eligibility, but only to the
extent that FAF reimburses the Executive for any increased cost and provides any
additional benefits necessary to give the Executive the benefits provided
hereunder.

For purposes of this Agreement, the term “Applicable Multiple” means: (a) in the
case of termination of the employment of the Executive during the Window Period
by the Executive for any reason whatsoever, two (2); or (b) in the case of
(i) termination of the employment of the Executive during the Employment Period
by the Company for any reason other than death, Disability, or Cause and
(ii) termination of the employment of the Executive during the Employment Period
(other than during the Window Period) by the Executive for Good Reason, three
(3).

For purposes of this Agreement, the term “Multiple Employer Bonus Amount” means
the highest annual discretionary incentive bonus (including cash bonuses and
stock bonuses) earned by the Executive during the last four (4) completed fiscal
years immediately preceding the date of Termination (i) for such portion of the
four fiscal year period prior to the consummation of the transactions
contemplated by the Separation Agreement, from FAC and its subsidiaries and
(ii) for such portion of the four fiscal year period following the consummation
of the transactions contemplated by the Separation Agreement, from both
Companies and their subsidiaries on an aggregate basis (in each case annualized
in the event the Executive was not employed by either FAC or CoreLogic and FAF
(and/or any of their respective subsidiaries), as applicable, for the whole of
any such fiscal year).

For purposes of this Agreement, the term “Single Employer Bonus Amount” means
the highest annual discretionary incentive bonus (including cash bonuses and
stock bonuses) earned by the Executive during the last four (4) completed fiscal
years immediately preceding the date of Termination (i) for such portion of the
four fiscal year period prior to the consummation of the transactions
contemplated by the Separation Agreement, from FAC and its subsidiaries, divided
by two and (ii) for such portion of the four fiscal year period following the
consummation of the transactions contemplated by the Separation Agreement, from
the Company that experienced the Change in Control and is subsidiaries (in each
case annualized in the event the Executive was not employed by either FAC or
such Company (and/or any of their respective subsidiaries), as applicable, for
the whole of any such fiscal year).

 

© Copyright 2010

9



--------------------------------------------------------------------------------

8.       Make-Whole Payments. Under certain circumstances following a Change in
Control, a portion of the present value of the benefits payable either under the
Agreement or otherwise, or upon the acceleration of the vesting of outstanding
stock options, restricted stock and performance shares could be subject to an
excise tax imposed by Section 4999 of the Code and/or any similar tax that may
hereafter be imposed under any successor provision or by any taxing authority
(collectively, the “Excise Taxes”) and be nondeductible by the applicable
Company. The applicable Company agrees to reimburse the Executive for any such
Excise Taxes, together with any additional excise or income taxes resulting from
such reimbursement, whether or not the employment of the Executive has been
terminated. The applicable Company will make such payment to the Executive by
the end of the Executive’s taxable year next following the Executive’s taxable
year in which he remits the related taxes.

9.       Withholding. All payments to the Executive under this Agreement will be
subject to all applicable withholding of state and federal taxes.

10.      Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall be settled by arbitration
in Santa Ana, California, in accordance with the laws of the State of California
or such other location mutually agreeable to the parties, by three
(3) arbitrators appointed by the parties. If the parties cannot agree on the
appointment of the arbitrators, one shall be appointed by the applicable Company
and one by the Executive and the third shall be appointed by the first two
arbitrators. The arbitration shall be conducted in accordance with the rules of
the American Arbitration Association, except with respect to the selection of
arbitrators which shall be as provided in this paragraph 10. Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. In the event that it shall be necessary or desirable, as
determined by the Executive in his or her sole discretion, for the Executive to
retain legal counsel or incur other costs and expenses in connection with
interpretation or enforcement of his or her rights under this Agreement, the
applicable Company shall pay (or the Executive shall be entitled to recover from
the applicable Company, as the case may be) his or her reasonable attorneys’
fees and costs and expenses in connection with interpretation or enforcement of
his or her rights (including the enforcement of any arbitration award in court).
Payments shall be made to the Executive at the time such fees, costs, and
expenses are incurred. If, however, the arbitrators shall determine that, under
the circumstances, payment by the applicable Company of all or a part of any
such fees and costs and expenses would be unjust, the Executive shall repay such
amounts to the applicable Company in accordance with the order of the
arbitrators. Any award of the arbitrators shall include interest at a rate or
rates considered just under the circumstances by the arbitrators.

11.      Mitigation and Set-Off. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise. The Company shall not be entitled to set off against
the amounts payable to the Executive under this Agreement any amounts owed to
the Company by the Executive, any amounts earned by the Executive in other
employment after termination of his employment with the Company, or any amounts
which might have been earned by the Executive in other employment had he or she
sought such other employment.

 

© Copyright 2010

10



--------------------------------------------------------------------------------

12.      Notices. Any notice of Termination of the Executive’s employment by the
Company or the Executive for any reason shall be upon no less than ten
(10) days’ and no greater than thirty (30) days’ advance written notice to the
other party. Any notices, requests, demands, and other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he or she has
filed in writing with the Company or, in the case of the Company, to the
attention of the Secretary of the Company, at its principal executive offices.

13.      Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement; and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law. Nothing in this paragraph shall limit the Executive’s rights or powers
to dispose of his or her property by will or limit any rights or powers which
his or her executor or administrator would otherwise have.

14.      Governing Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of California, without application of
conflict of laws provisions thereunder.

15.      Amendment. This Agreement may not be amended, modified, waived, or
terminated except by mutual agreement of the parties in writing.

16.      Heirs of the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive should die while any amounts are still payable to the
Executive hereunder, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee, or other designee or, if there be no such designee, to the
Executive’s estate.

17.      Successors to the Company. This Agreement shall be binding upon and
inure to the benefit of the Company and any successor of the Company. The
Company shall require: (i) any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
and (ii) the parent entity of any successor in such business combination to
guarantee the performance of such successor hereunder. Failure of the applicable
Company to obtain such assumption and agreement (and, if applicable, such
guarantee) prior to the effectiveness of any such succession shall be a breach
of this Agreement and shall entitle the Executive to receive compensation from
the applicable Company in the same amount and on the same terms to which the
Executive would be entitled hereunder if the Executive terminated the
Executive’s employment with the applicable Company for Good Reason following a
Change in Control of the applicable Company, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date of Termination. Unless expressly provided
otherwise, the term “Company” as used herein shall mean the applicable Company
as defined in this Agreement and any successor to its business and/or assets as
aforesaid. For the avoidance of doubt, the consummation of the transactions
contemplated by the Separation Agreement shall not

 

© Copyright 2010

11



--------------------------------------------------------------------------------

be deemed a transfer of “all or substantially all of the business and/or assets”
of FAC for any purpose under this Agreement.

18.      Reimbursement of Expenses. To the extent this Agreement provides for
the reimbursement of expenses which are not specifically excluded from
Section 409A of the Code, such expenses shall be eligible for reimbursement for
the lifetime of the Executive, and the amount of expenses eligible for
reimbursement during the Executive’s taxable year shall not affect the expenses
eligible for reimbursement in any other taxable year.

19.      Employment Status. Nothing herein contained shall be deemed to create
an employment agreement between the Company and the Executive, providing for the
employment of the Executive by the Company for any fixed period of time. The
Executive’s employment with the Company is terminable at will by the Company or
the Executive and each shall have the right to terminate the Executive’s
employment with the Company at any time, with or without Cause, subject to:
(a) the notice provisions of paragraphs 3, 6, and 12, (b) the Company’s
obligation to provide severance payments as required by paragraph 7 and (c) the
terms and conditions of any employment agreement between the Company and the
Executive. Except as otherwise provided herein, upon a termination of the
Executive’s employment prior to the date of a Change in Control, there shall be
no further rights under this Agreement.

20.      Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.

21.      Counterparts. This Agreement may be executed in two (2) or more
counterparts, any one (1) of which shall be deemed the original without
reference to the other.

22.      Entire Agreement. This Agreement, together with the letter agreement
among the parties hereto dated on or about the date hereof that addresses
Executive’s benefits generally in connection with the separation transaction
(the “Letter Agreement”), contains the entire understanding of the parties
hereto with respect to the subject matter contained herein and supersedes all
prior agreements and understandings, oral and written, with respect thereto
(including any prior Change in Control Agreement between the parties); provided,
for the avoidance of doubt, that this Agreement does not supersede all or any
portion (including, without limitation, any provision governing the effect of
any change in control) of any benefit plan or compensation plan of the Company.
In the event of any conflict between the terms of this Agreement and the Letter
Agreement, the terms of the Letter Agreement shall control. Any reference to any
prior Change in Control Agreement between the parties shall from and after the
date hereof be deemed to be a reference to this Agreement.

[INTENTIONALLY LEFT BLANK]

 

© Copyright 2010

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand and, FAC and
FAF have caused these presents to be executed in their name and on their behalf,
all as of the day and year first above written.

 

“Executive”

/s/ Parker S. Kennedy

Parker S. Kennedy THE FIRST AMERICAN CORPORATION By:  

/s/ Anand Nallathambi

  Anand Nallathambi Its:   Executive Vice President FIRST AMERICAN FINANCIAL
CORPORATION By:  

/s/ Kenneth D. DeGiorgio

  Kenneth D. DeGiorgio Its:   Executive Vice President

 

© Copyright 2010

13